Case 3:20-cv-01492 Document 1 Filed 09/23/20 Page 1 of 6
Case 3:20-cv-01492 Document 1 Filed 09/23/20 Page 2 of 6
Case 3:20-cv-01492 Document 1 Filed 09/23/20 Page 3 of 6
Case 3:20-cv-01492 Document 1 Filed 09/23/20 Page 4 of 6
Case 3:20-cv-01492 Document 1 Filed 09/23/20 Page 5 of 6
Case 3:20-cv-01492 Document 1 Filed 09/23/20 Page 6 of 6




               23
                       September
Case 3:20-cv-01492 Document 1-1 Filed 09/23/20 Page 1 of 3
Case 3:20-cv-01492 Document 1-1 Filed 09/23/20 Page 2 of 3
Case 3:20-cv-01492 Document 1-1 Filed 09/23/20 Page 3 of 3
Case 3:20-cv-01492 Document 1-2 Filed 09/23/20 Page 1 of 20   Exhibit 2
Case 3:20-cv-01492 Document 1-2 Filed 09/23/20 Page 2 of 20
Case 3:20-cv-01492 Document 1-2 Filed 09/23/20 Page 3 of 20
Case 3:20-cv-01492 Document 1-2 Filed 09/23/20 Page 4 of 20
Case 3:20-cv-01492 Document 1-2 Filed 09/23/20 Page 5 of 20
Case 3:20-cv-01492 Document 1-2 Filed 09/23/20 Page 6 of 20
Case 3:20-cv-01492 Document 1-2 Filed 09/23/20 Page 7 of 20
Case 3:20-cv-01492 Document 1-2 Filed 09/23/20 Page 8 of 20
Case 3:20-cv-01492 Document 1-2 Filed 09/23/20 Page 9 of 20
Case 3:20-cv-01492 Document 1-2 Filed 09/23/20 Page 10 of 20
Case 3:20-cv-01492 Document 1-2 Filed 09/23/20 Page 11 of 20
Case 3:20-cv-01492 Document 1-2 Filed 09/23/20 Page 12 of 20
Case 3:20-cv-01492 Document 1-2 Filed 09/23/20 Page 13 of 20
Case 3:20-cv-01492 Document 1-2 Filed 09/23/20 Page 14 of 20
Case 3:20-cv-01492 Document 1-2 Filed 09/23/20 Page 15 of 20
Case 3:20-cv-01492 Document 1-2 Filed 09/23/20 Page 16 of 20
Case 3:20-cv-01492 Document 1-2 Filed 09/23/20 Page 17 of 20
Case 3:20-cv-01492 Document 1-2 Filed 09/23/20 Page 18 of 20
Case 3:20-cv-01492 Document 1-2 Filed 09/23/20 Page 19 of 20
Case 3:20-cv-01492 Document 1-2 Filed 09/23/20 Page 20 of 20
Case 3:20-cv-01492 Document 1-3 Filed 09/23/20 Page 1 of 2   Exhibit 3
Case 3:20-cv-01492 Document 1-3 Filed 09/23/20 Page 2 of 2
Case 3:20-cv-01492 Document 1-4 Filed 09/23/20 Page 1 of 1


                                                             Exhibit 4
                                Case 3:20-cv-01492 Document 1-5 Filed 09/23/20 Page 1 of 2

DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action


                                              UNITED STATES DISTRICT COURT
                                                                                       for the
                                                                           District of Puerto Rico

                                                                                         )
                                                                                         )
                                                                                         )
UNITED STATES OF AMERICA, acting through the United States Department of Agriculture
                                                                                         )
                                   Plaintiff(s)                                          )
                                                                                         )
                                        v.                                                       Civil Action No.
                                                                                         )
                                                                                         )
                                                                                         )       Foreclosure of Mortgage
JOSELINE WALESKA SANTIAGO PÉREZ ; ET ALS.                                                )
                                                                                         )
                                 Defendant(s)                                            )

                                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
JOSELINE WALESKA SANTIAGO PÉREZ
State Road 128, Km. 15.7, Bartolo Ward, Lares, PR 00669


             A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — or 90 days in a Social Security Action — you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on
the plaintiff or plaintiff’s attorney, whose name and address are:
Juan C. Fortuño Fas

PO Box 9300 San Juan, PR 00908


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                    FRANCES RIOS DE MORAN, ESQ.
                                                                                                    CLERK OF COURT


Date:
                                                                                                              Signature of Clerk or Deputy Clerk
                         Case 3:20-cv-01492 Document 1-5 Filed 09/23/20 Page 2 of 2


DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)                                          .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                  , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                        ; or

               Other (specify):
                                                                                                                                        .


          My fees are $                         for travel and $                     for services, for a total of $                     .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

Additional information regarding attempted service, etc:

_______________________________________________________________________________________________
                     Case 3:20-cv-01492 Document 1-6 Filed 09/23/20 Page 1 of 1

                                   UNITED STATES DISTRICT COURT
                                             DISTRICT OF PUERTO RICO

                                                   CATEGORY SHEET


               You must accompany your complaint with this Category Sheet, and the Civil Cover Sheet (JS-44).



Attorney Name (Last, First, MI):     Fortuño, Juan Carlos

USDC-PR Bar Number:         211913

 Email Address:             jcfortuno@fortuno-law.com



1.      Title (caption) of the Case (provide only the names of the first party on each side):

        Plaintiff:         UNITED STATES OF AMERICA, acting through the USDA

        Defendant:         JOSELINE WALESKA SANTIAGO PÉREZ; ET ALS.

2.     Indicate the category to which this case belongs:
            Ordinary Civil Case
            Social Security
            Banking
            Injunction

3.      Indicate the title and number of related cases (if any).

        N/A


4.      Has a prior action between the same parties and based on the same claim ever been filed before this Court?

              Yes
              No

5.      Is this case required to be heard and determined by a district court of three judges pursuant to 28 U.S.C. § 2284?

              Yes
              No

6.      Does this case question the constitutionality of a state statute? (See, Fed.R.Civ. P. 24)

              Yes
              No



Date Submitted:

                                                                                                                     rev. Dec. 2009


                                                        Print Form             Reset Form
Case 3:20-cv-01492 Document 1-7 Filed 09/23/20 Page 1 of 1
